465 F.2d 889
Victor Frank SZIJARTO, Petitioner-Appellant,v.Louis S. NELSON, Warden, Respondent-Appellee.
No. 72-1277.
United States Court of Appeals,
Ninth Circuit.
Sept. 22, 1972.

Appeal from the United States District Court for the Northern District of California; Robert F. Peckham, Judge.
Victor Frank Szijarto, in pro. per.;  Robert Michael Zweig, of Hodge, Green & Zweig, San Francisco, Cal., for petitioner-appellant.
Evelle J. Younger, Cal. Atty. Gen., San Francisco, Cal., for respondent-appellee.
Before CHAMBERS, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
The order denying a writ of habeas corpus is affirmed.


2
Only the Miranda (Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694) needs mention.


3
There was no objection at the trial that a Miranda warning had not been given.  An officer testified that Szijarto said the rape victim had not been to Szijarto's apartment.  In the whole trial this statement was unimportant.  The proof was overwhelming.  And, Szijarto later took the stand and admitted the girl had been to his apartment, but denied the rape.  We cannot say that Szijarto was impelled to take the stand by the one statement made by the officer.


4
Here Miranda is only a flyspeck.